DETAILED ACTION
Claims 1, 3-11, and 13–18 are allowed. Claims 11–22 were previously withdrawn. Claim 1 has been amended. Claim 2 has been cancelled. Claims 3–22 are original or previously presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27th, 2021 has been entered.

Election/Restrictions
Claims 1 and 3-10 are in condition for allowance. Although there is no allowable generic or linking claim for withdrawn claims
Response to Amendments
The amendments to claim 1 filed on August 27th, 2021 are accepted.

Response to Arguments
Applicant’s arguments on page 10 of the Remarks filed August 27th, 2021 that “the detectors of Bybee have different response times and therefore could not be connected to a same 

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Authorization for this examiner' s amendment was given in a telephone interview with Clint R. Mehall on September 9th, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 11. and 13.– 18. (Rejoined)
Claims 12. and 19. – 22. (Canceled)

In addition, regarding rejoined claim 11, please amend as follows:



Claim 11. A method of providing a detector assembly for measuring flux in a nuclear reactor core comprising: 
arranging a plurality of self-powered in-core detector arrangements in the nuclear reactor core each for measuring flux at a different one of a plurality of axial locations in the nuclear reactor core; 
connecting an assembly connector to the self-powered in-core detector arrangements, the assembly connector comprising a plurality flux signal terminals each connected to one of self- powered in-core detector arrangements, the assembly connector configured to be connected to a power plant connector, 
at least one of the self-powered in-core detector arrangements comprising a set of at least two self-powered in-core detectors for measuring flux at a same one of the axial locations in the nuclear reactor core, 
each of the at least two self-powered in-core detectors including a sheath, a detector material section inside the sheath, an insulator between the sheath and the detector material, and a flux signal output line, the flux signal output lines of the at least two self-powered in-core detectors being joined together to provide a combined flux signal, and 
connecting the joined flux signal output lines to a same one of the flux signal terminals of the assembly connector.

The following is an examiner' s statement of reasons for allowance: Please refer to the arguments provided in the Remarks filed on August 27th, 2021. 
The closest prior art Bybee does not teach connecting the joined flux signal output lines to a same one of the flux signal terminals of an assembly connector. Although Girieud teaches generally combining output signals, Girieud does not teach in-core detectors, and does not teach specifics of assembly terminals.  Other prior arts cite joining temperature sensors rather than neutron or gamma ray flux sensors, and from different axial positions. rather than the same axial position. The main difference with the prior art is understood to be related to the use of same-type detectors at a same axial position whose signals are combined, whereas normally one would expect a larger single detector at the same location.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646